Citation Nr: 0700237	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-18 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus and if so, whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability and if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
August 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

The veteran presented testimony at an RO hearing before a 
Decision Review Officer in December 2003.  A transcript of 
the hearing is associated with the veteran's claims folders.

Although the RO determined that new and material evidence had 
been submitted to reopen the appellant's claims, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen this claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In an unappealed November 1997 rating decision, the RO 
denied reopening of the veteran's claim for service 
connection for tinnitus.

2.  The evidence associated with the claims file subsequent 
to the November 1997 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for service connection for tinnitus.

3.  In an unappealed rating decision of January 1999, the RO 
denied reopening of the veteran's claim for service 
connection for low back disability.

4.  The evidence associated with the claims file subsequent 
to the January 1999 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for service connection for a low 
back disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for tinnitus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant believes that his claims of entitlement to 
service connection for tinnitus and a low back disability 
should be reopened and granted.  

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  
Dingess v. Nicholson, NO. 01-1917 (U.S. Vet. App. March 3, 
2006) (Hartman, No. 02-1506).

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the claims.  
Therefore, no further development under the VCAA is required 
with respect to the claims to reopen.  


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).


Analysis

Tinnitus

The veteran originally filed a claim for service connection 
for tinnitus in August 1993.  In December 1993, the RO issued 
a rating decision, denying the veteran's claim based on a 
finding that there were no complaints of tinnitus in service 
nor was it shown to be persistent as a symptom of a head 
injury, concussion or acoustic trauma, as required for a 
compensable evaluation at that time.  The veteran did not 
file an appeal and the decision became final.  The veteran 
filed another claim for service connection in January 1997.  
In a November 1997 rating decision, the RO denied the 
veteran's claim again, finding that no new and material 
evidence to reopen the claim had been received.  The 
appellant's current claim to reopen was received in October 
2002.

At the time of the November 1997 rating decision, the 
evidence of record included no medical evidence of a nexus 
between tinnitus and the veteran's military service.  
Evidence received after that decision includes a September 
2003 statement from Dr. Sabiston, in which he opines that the 
veteran's tinnitus is possibly related to noise exposure in 
service.  This evidence is not cumulative or redundant of the 
evidence previously of record; it is also relates to an 
unestablished fact necessary to substantiate the claim, i.e., 
that the veteran's suffered an injury in service (noise 
exposure) and that his current diagnosis of tinnitus is the 
result of such injury in service.  Moreover, this evidence is 
sufficiently supportive of the claim to raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has been received and the claim of 
entitlement to service connection for tinnitus is reopened.

Low Back Disability

The veteran originally filed a claim for service connection 
for back pain, allegedly stemming from a motor pool accident 
where he was pushed from behind in service, in August 1993.  
In December 1993, the RO issued a rating decision, denying 
the veteran's claim based on a finding that during the 
October 1993 VA examination, the veteran demonstrated full 
range of motion and X-rays revealed no evidence of any 
abnormalities, i.e., there was no evidence of a back 
disability.  The veteran did not file an appeal and the 
decision became final.  In a January 1999 rating decision, 
the RO denied reopening of the veteran's claim for service 
connection for a back disability because new and material 
evidence had not been submitted.  The veteran's current claim 
to reopen was received in October 2002.

At the time of the January 1999 rating decision, the evidence 
of record included no medical evidence of a nexus between a 
current back disability and the veteran's military service.  
The evidence received since then includes June and December 
2003 statements of Dr. David Kilmore wherein he opined that 
the veteran's current low back disability is related to the 
injury he sustained in service.  This evidence is not 
cumulative or redundant of the evidence previously of record; 
it is also related to an unestablished fact necessary to 
substantiate the claim, i.e., that the veteran's currently 
diagnosed low back disability is related to the back injury 
he sustained in service.  Moreover, this evidence is 
sufficiently supportive of the claim to raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has been received and the claim of 
entitlement to service connection for a low back disability 
is reopened.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection for tinnitus is granted.

The Board having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection for low back disability is granted.


REMAND

Although the record reflects that the RO provided the veteran 
with VCAA notice in response to his claims to reopen, he has 
not been provided appropriate notice with respect to his 
reopened claims.

Therefore, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


